PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 16-4848


UNITED STATES OF AMERICA,

            Plaintiff – Appellee,
v.

BRIAN BOWMAN,

            Defendant – Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Martin K. Reidinger, District Judge. (1:15-cr-00101-MR-DLH-2)


Argued: December 7, 2017                                       Decided: March 1, 2018


Before TRAXLER, KING, and HARRIS, Circuit Judges.


Vacated and remanded by published opinion. Judge Traxler wrote the opinion in which
Judge King and Judge Harris joined.


ARGUED: Ann Loraine Hester, FEDERAL DEFENDERS OF WESTERN NORTH
CAROLINA, INC., Charlotte, North Carolina, for Appellant. Anthony Joseph Enright,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee. ON BRIEF: Ross Hall Richardson, Federal Public Defender, Interim,
FEDERAL PUBLIC DEFENDER FOR THE WESTERN DISTRICT OF NORTH
CAROLINA, Charlotte, North Carolina, for Appellant. Jill Westmoreland Rose, United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.
TRAXLER, Circuit Judge:

      Brian Bowman appeals the district court’s denial of his motion to suppress

evidence recovered from a dog sniff conducted after an already-completed traffic stop.

We conclude that the police officer had neither Bowman’s consent to extend the traffic

stop nor a reasonable, articulable suspicion of ongoing criminal activity to justify doing

so. Accordingly, the prolonged traffic stop abridged Bowman’s right under the Fourth

Amendment to be free of unreasonable seizures. We vacate Bowman’s conviction for

possession with intent to distribute methamphetamine and remand for such further

proceedings as may be appropriate.

                                            I.

      At the suppression hearing before the magistrate judge, the government submitted

a dashcam video recording of the entire traffic stop and presented the testimony of the

arresting officer, Trooper Andrew Waycaster of the North Carolina State Highway

Patrol’s Criminal Interdiction Unit. The evidence adduced at the hearing was as follows.

In the early morning hours of June 20, 2015, Waycaster was patrolling U.S. Route 25 in

Henderson County, North Carolina.       He received a tip from the Drug Enforcement

Agency (DEA) that two individuals suspected of transporting methamphetamine from

Atlanta to the Asheville and Hendersonville areas were possibly driving “a red, older

model Lexus” in the area. J.A. 82. Additionally, the DEA provided the license plate

number for the vehicle.    At about 3:40 a.m., Waycaster spotted a red 1998 Lexus

traveling north on U.S. Route 25 and followed in his patrol vehicle. Rather than stop the

vehicle based on the information provided by the DEA, Waycaster was “looking for [his]

                                            2
own infractions . . . for [his own] reason to stop the vehicle.” J.A. 86. 1 According to

Waycaster, the red Lexus weaved over the fog line and accelerated up to a steady 10

miles per hour over the speed limit, leading Waycaster to believe that the driver might be

operating under the influence of alcohol or drugs.

       Waycaster stopped the Lexus, approached from the passenger side of the vehicle

and asked both occupants to show their hands. Bowman was the driver, and Homero

Alvarez occupied the front passenger’s seat. Waycaster testified that Bowman appeared

to be nervous because his hands were shaking when he handed over his vehicle

registration and driver’s license. Waycaster indicated that Alvarez “was continually

staring straight ahead” rather than looking at him, behavior that Waycaster found

suspicious. J.A. 90. Waycaster further testified that he saw movement in Bowman’s and

Alvarez’s carotid arteries, leading him to conclude that both men had elevated heart rates

and were nervous.

       Waycaster did not see any alcohol or firearms. However, Waycaster took note of

several items in Bowman’s car, including an energy drink in the front seat console, food

and food wrappers in the front seat, and a suitcase and loose items of clothing in the back

seat. According to Waycaster, the presence of these items suggested that Bowman and

Alvarez “could have been possibly traveling for a . . . long period of time, and in a hurry

to get from one location to another [without] taking time to stop and rest or have meals.”

J.A. 91.

       1
         The government agrees the DEA tip should not be considered in any way in our
legal analysis.

                                            3
      Waycaster told Bowman that “the reason for the traffic stop was the weaving and

speeding violations,” and he asked Bowman to exit his vehicle and go back to the patrol

car so that Waycaster could check his information. J.A. 93. Alvarez remained seated in

the Lexus. After stepping out of his vehicle, Bowman consented to a weapons frisk, and

Waycaster found none. Waycaster testified that during this time, he could see Alvarez

moving around in the front of the Lexus and looking back towards Waycaster and

Bowman—activity that Waycaster believed was an additional indicator of nervousness.

      Waycaster then instructed Bowman to sit in the patrol vehicle while he ran a check

on Bowman’s driver’s license and vehicle registration. Bowman complied and sat in the

patrol car’s front passenger’s seat.   While Waycaster processed Bowman’s driving

information, Bowman apologized for speeding and stated that he believed he had been

traveling within the speed limit. As for the weaving, Bowman told Waycaster that he had

purchased the Lexus during the previous week, and that he was having issues with the

front end of the vehicle. Bowman also indicated that he was tired.

      Waycaster then asked Bowman where he and Alvarez had come from and where

they were going. At the hearing, Waycaster maintained he asked this question based not

on the DEA tip but rather based on “the time of morning, 3:40 in the morning, and his

increased nervousness.” J.A. 98. Bowman responded that he was “headed home” after

having “picked up Mr. Alvarez at [Alvarez’s] girlfriend’s house” 25 to 30 minutes

earlier, J.A. 97-98, and explained that Alvarez was a good friend who had given him a

ride in the past and that Bowman was returning the favor because “Alvarez’s vehicle

wasn’t legal,” J.A. 100. Bowman was unable to give Waycaster the girlfriend’s address

                                            4
but offered that he had entered the location into the GPS in his Lexus. Bowman stated

that he lived in Black Mountain, North Carolina, but that he had been staying with his

girlfriend near Fletcher, North Carolina. He also indicated that he lived about twenty

minutes away from Alvarez.

       Waycaster also asked Bowman what he did for a living. Bowman stated that he

was a welder and fabricator but that he was presently laid off from work. Waycaster

further asked Bowman if he had any prior speeding tickets, and Bowman responded that

he had one prior ticket while using a different vehicle that he had purchased using

Craigslist. He did not indicate when he had purchased the vehicle. Bowman added that

he “buy[s] cheap cars off of Craigslist.” J.A. 154. Waycaster testified that he found it

suspicious that Bowman “was in possession of one car and admitted he recently bought

another car off Craigslist” because “[i]t’s a known practice with narcotics traffickers to

either use rental vehicles or use multiple, different vehicles, or buy and sell vehicles to

transport narcotics.” J.A. 101. Also, Waycaster was skeptical about Bowman’s ability to

purchase “multiple vehicles in a short period of time” while he was laid off. J.A. 154.

       After speaking with Bowman, Waycaster did not believe he was driving under the

influence and issued him a warning for speeding and unsafe movement of the vehicle.

Waycaster then completed the traffic stop by returning Bowman’s driver’s license and

registration and shaking his hand.

       As Bowman began to exit the patrol vehicle, Waycaster asked if he could speak

with Bowman further. Bowman consented and remained in the patrol car. Waycaster

asked additional questions “to clarify where he had been” that evening. J.A. 103. In

                                            5
response to Waycaster’s prompting, Bowman reiterated that he had picked up Alvarez

from Alvarez’s girlfriend’s place, that he was not sure precisely where she lived, and that

the location of the pick up could be found in the Lexus’s GPS. When pressed by

Waycaster to tell him generally where she lived, Bowman indicated it was in North

Carolina and that he and Alvarez had been driving for 25-30 minutes when Waycaster

stopped them. Waycaster also asked for the girlfriend’s name, but Bowman did not know

it.

       Waycaster then stated to Bowman, who was still seated in the patrol car, that he

“was going to go ask [Alvarez] questions if you don’t mind, okay?” Bowman responded,

“okay,” and remained in the vehicle. Then, as Waycaster was getting out of the patrol

car, he told Bowman, “just hang tight right there, okay,” to which Bowman said, “oh,

okay.” Waycaster testified that at this point, Bowman was “not free to get out of that

police car to leave” because Waycaster had developed from the traffic stop alone a

reasonable suspicion of criminal activity sufficient to detain Bowman further. J.A. 164.

       Waycaster then walked to the passenger side of the Lexus and began posing

questions to Alvarez about where they had been that morning.            Alvarez gave an

inconsistent story, telling Waycaster that they had been visiting friends in Georgia.

Waycaster then returned to his patrol car and, after Bowman repeated that he and Alvarez

had come from the home of Alvarez’s girlfriend, Waycaster asked if there was any

methamphetamine in the Lexus. Bowman responded in the negative. Waycaster asked

for permission to search the Lexus, but Bowman refused. Once again, Waycaster told

Bowman to “hang tight, okay” and then removed Alvarez from the Lexus, frisked him for

                                            6
weapons, and placed him in the patrol car with Bowman. A K-9 officer was summoned

who then conducted a pass around the outside of the Lexus—and then on the interior of

the vehicle—and received an alert from the dog for the presence of illegal narcotics.

Subsequently, Waycaster and the K-9 handler conducted a search of the interior of the

Lexus and found a quantity of methamphetamine, digital scales and containers of

ammunition.

       Bowman was charged in a single-count indictment with possession with intent to

distribute at least 50 grams of methamphetamine. Bowman filed a motion to suppress the

methamphetamine and other evidence recovered from the search of his car, arguing that

Waycaster unlawfully prolonged the completed traffic stop without consent or reasonable

suspicion. See Rodriguez v. United States, 135 S. Ct. 1609 (2015).

       The magistrate judge recommended that the district court deny Bowman’s motion

to suppress. First, the magistrate judge explained that once Waycaster concluded the

traffic stop, he needed either Bowman’s consent or reasonable suspicion to detain him

further.   The magistrate judge implicitly found that Bowman consented to the few

additional questions Waycaster asked after the completion of the traffic stop, when

“Trooper Waycaster plainly and unequivocally ask[ed] Defendant Bowman for

permission . . . to ask him a few follow up questions.” J.A. 275. However, the magistrate

judge found that after Bowman answered these additional questions, Waycaster detained

Bowman without his consent so that Waycaster could question Alvarez and search the

vehicle:



                                           7
       Defendant Bowman [was] not given an opportunity to decline Trooper
       Waycaster’s request to extend the stop so that he [could] question Alvarez.
       Trooper Waycaster direct[ed] Defendant Bowman to stay in the patrol car
       while he questioned Alvarez. At no point [did] Trooper Waycaster tell
       Defendant Bowman that he [was] free to leave or even imply that
       Defendant Bowman could decline to remain in the patrol car while Trooper
       Waycaster question[ed] Alvarez.

J.A. 275. Noting Waycaster’s testimony that “Bowman was not free to leave at that time

and that he could not have gotten out of the patrol car, terminate the encounter, [or] leave

the scene,” the magistrate judge concluded that “[u]nder the totality of the circumstances,

a reasonable person in Defendant Bowman’s position would not have felt free to leave

and terminate the traffic stop after being directed by Trooper Waycaster to remain in the

patrol car while the officer questioned the passenger.” J.A. 275-76.

       Nonetheless, the magistrate judge concluded that the prolonged detention was

permissible because “Waycaster had a justified, reasonable suspicion that Defendant

Bowman was engaged in criminal activity.” J.A. 278. The magistrate judge identified

several factors he believed collectively provided Waycaster with a reasonable suspicion

that Bowman was engaged in criminal activity: Bowman’s and Alvarez’s nervousness

during the traffic stop; the presence of items suggesting that Bowman was not being

truthful about how long he had been traveling, including a suitcase, loose clothes, an

energy drink, food and food wrappers; Bowman’s inability to state where Alvarez’s

girlfriend lived; Bowman’s statement that “he had just purchased the [Lexus] despite

being recently laid off,” J.A. 277; and Bowman’s statement that “he bought cheap cars

off of Craigslist,” which Waycaster indicated was in accord with the “known practice of

drug traffickers . . . [of using] multiple, different vehicles to transport narcotics,” id.

                                                8
      The magistrate judge reasoned that even though many “of the statements of

Defendant Bowman and the observations of Trooper Waycaster might on their own

appear consistent with innocent travel – the presence of an energy drink for example –

the totality of the circumstances in this case was sufficient to provide Trooper Waycaster

with a particularized and objective basis for suspecting legal wrongdoing.” J.A. 278

(internal quotation marks omitted).       Thus, the magistrate judge concluded that

“Waycaster did not violate the Fourth Amendment by extending the traffic stop in order

to question Alvarez.” J.A. 278. 2 The magistrate judge recommended that the District

Court deny the motion to suppress. The district court adopted the recommendation of the

magistrate judge and denied the motion to suppress. Bowman then entered a conditional

guilty plea, preserving his right to challenge the denial of his motion to suppress. The

court imposed a sentence of 57 months’ imprisonment. Bowman filed this appeal.

                                           II.



      2
            Additionally, the magistrate judge concluded that “Waycaster had a
particularized and objective basis” for “further extend[ing] the stop to conduct the dog
sniff.” J.A. 279. The court based this conclusion on “the previously discussed factors
that led to Trooper Waycaster extending the stop to question Alvarez,” in addition to the
“conflicting stories” provided by Alvarez and Bowman regarding the location from
which they were traveling. And, finally, the magistrate judge concluded that after the
dog had alerted on the vehicle, Waycaster had probable cause to search the vehicle.

       Because we conclude that Waycaster did not have a reasonable suspicion to justify
extending the traffic stop in order to question Alvarez, Alvarez’s responses cannot be
considered. The question is whether there was reasonable suspicion to extend the stop in
order to question Alvarez. Indeed, as noted, Waycaster believed he had a reasonable
suspicion of criminal activity before questioning Alvarez. Thus, we cannot consider the
effect of Alvarez’s responses on the reasonable suspicion calculus.

                                            9
       We apply a de novo standard of review to a district court’s determination that an

officer had reasonable suspicion to prolong a traffic stop. United States v. Williams, 808

F.3d 238, 244 (4th Cir. 2015) (reviewing de novo court’s conclusion that reasonable

suspicion existed to justify extending traffic stop to conduct dog sniff); see Ornelas v.

United States, 517 U.S. 690, 699 (1996) (“[A]s a general matter determinations of

reasonable suspicion and probable cause should be reviewed de novo on appeal.”). In

doing so, however, we “review findings of historical fact only for clear error.” Ornelas,

517 U.S. at 699. When, as in this case, “a motion to suppress has been denied, we view

the evidence in the light most favorable to the government.” United States v. McBride,

676 F.3d 385, 391 (4th Cir. 2012). In reviewing the denial of a motion to suppress, this

court “is not limited to the district court’s reasoning, and we are entitled to . . . affirm on

any ground supported by the record.” United States v. Brown, 701 F.3d 120, 125 (4th

Cir. 2012) (internal quotation marks omitted).

                                             III.

       “Temporary detention of individuals during the stop of an automobile by the

police, even if only for a brief period and for a limited purpose, constitutes a ‘seizure’”

under the Fourth Amendment. Whren v. United States, 517 U.S. 806, 809 (1996). An

automobile stop, therefore, is subject to the reasonableness requirement of the Fourth

Amendment. See id. at 810 (“An automobile stop is . . . subject to the constitutional

imperative that it not be ‘unreasonable’ under the circumstances.”). An automobile stop

is “more akin to an investigative detention than a custodial arrest.” Williams, 808 F.3d at

245. Accordingly, in determining whether a traffic stop is reasonable, we apply the

                                              10
standard articulated in Terry v. Ohio, 392 U.S. 1 (1968), wherein the court asks (1) if the

stop was “legitimate at its inception,” United States v. Hill, 852 F.3d 377, 381 (4th Cir.

2017), and (2) if “the officer’s actions during the seizure were reasonably related in scope

to the basis for the traffic stop,” Williams, 808 F.3d at 245 (internal quotation marks

omitted). Bowman does not challenge the reasonableness of the initial traffic stop in this

case. An officer’s initial “decision to stop an automobile is reasonable where the police

have probable cause to believe that a traffic violation has occurred.” Whren, 517 U.S. at

810. Bowman does not suggest that Waycaster did not have a legitimate basis for pulling

him over. However, a seizure that is “lawful at its inception can nevertheless violate the

Fourth Amendment because its manner of execution unreasonably infringes” on rights

protected by the Fourth Amendment. United States v. Jacobsen, 466 U.S. 109, 124

(1984) (emphasis added). Therefore, the question in this appeal is whether Waycaster’s

actions during the stop were reasonable under the circumstances; specifically, did he

trench upon Bowman’s Fourth Amendment rights when he extended an otherwise-

completed traffic stop?

       A lawful traffic stop “can become unlawful if it is prolonged beyond the time

reasonably required to complete [the] mission” of issuing a warning ticket. Illinois v.

Caballes, 543 U.S. 405, 407 (2005). The permissible duration of a traffic stop “is

determined by the seizure’s mission—to address the traffic violation that warranted the

stop,” meaning that it may “last no longer than is necessary to effectuate that purpose.”

Rodriguez, 135 S. Ct. at 1614 (alteration and internal quotation marks omitted).

“Authority for the seizure thus ends when tasks tied to the traffic infraction are—or

                                            11
reasonably should have been—completed.” Id. Ordinary tasks incident to a traffic stop

include “inspecting a driver’s identification and license to operate a vehicle, verifying the

registration of a vehicle and existing insurance coverage, and determining whether the

driver is subject to outstanding warrants.” Hill, 852 F.3d at 382. A dog sniff around the

vehicle’s perimeter for the purpose of detecting narcotics “is not an ordinary incident of a

traffic stop.” Rodriguez, 135 S. Ct. at 1615.

       The Fourth Amendment permits an officer to conduct an investigation unrelated to

the reasons for the traffic stop as long as it “[does] not lengthen the roadside detention.”

Rodriguez, 135 S. Ct. at 1614; see Hill, 852 F.3d at 382 (“While diligently pursuing the

purpose of a traffic stop, officers also may engage in other investigative techniques

unrelated to the underlying traffic infraction . . . only as long as that activity does not

prolong the roadside detention for the traffic infraction.”). For instance, police during the

course of a traffic stop may question a vehicle’s occupants on topics unrelated to the

traffic infraction, see Arizona v. Johnson, 555 U.S. 323, 333 (2009), or perform a dog

sniff around the outside of a vehicle, see Caballes, 543 U.S. at 409, as long as the police

do not “extend an otherwise-completed traffic stop in order to conduct” these unrelated

investigations, Williams, 808 F.3d at 245.        But, as noted previously, a traffic stop

becomes unlawful when it is prolonged beyond the point at which “tasks tied to the

traffic infraction are—or reasonably should have been—completed,” Rodriguez, 135 S.

Ct. at 1614, even if only for a de minimis period of time, see id. at 1615-16. Therefore, in

order “to extend the detention of a motorist beyond the time necessary to accomplish a



                                             12
traffic stop’s purpose, the authorities must either possess reasonable suspicion or receive

the driver’s consent.” Williams, 808 F.3d at 245-46 (internal quotation marks omitted).

                 A. Consensual Encounter or Non-consensual Seizure?

      Because purely consensual encounters are not subject to Fourth Amendment

scrutiny, see Florida v. Bostick, 501 U.S. 429, 434 (1991), while all seizures, even brief

investigatory stops, are subject to the Fourth Amendment’s reasonableness requirement,

the first question before us is whether the continued interaction between Waycaster and

Bowman following the completion of the traffic stop was a consensual encounter or a

non-consensual seizure.

      It is undisputed that the initial traffic stop was complete when Waycaster issued

Bowman a warning citation, returned his license and registration, and shook his hand. It

is likewise undisputed that Bowman subsequently agreed Waycaster could ask him

additional questions, which Waycaster did for approximately 40 seconds. Thus, Bowman

concedes that this 40-second colloquy in the patrol car was a consensual encounter.

However, he maintains that this brief consensual encounter became a seizure for Fourth

Amendment purposes at the moment that Waycaster directed him to “hang tight” in the

patrol car while Waycaster questioned Alvarez.

      An individual is seized when an officer “by means of physical force or show of

authority, has in some way restrained [his] liberty.” Terry, 392 U.S. at 19 n.16. To

determine whether a seizure has occurred, we ask “whether, under the totality of the

circumstances surrounding the encounter, a reasonable person in the suspect’s position

‘would have felt free to decline the officers’ requests or otherwise terminate the

                                            13
encounter.’” United States v. Sullivan, 138 F.3d 126, 132 (4th Cir. 1998) (quoting

Bostick, 501 U.S. at 438).     Stated another way, we ask, in view of “all of the

circumstances surrounding the encounter, [whether] the police conduct would have

communicated to a reasonable person that he was not at liberty to ignore the police

presence and go about his business.” Bostick, 501 U.S. at 437 (internal quotation marks

omitted).

      The district court concluded that, “[u]nder the totality of the circumstances, a

reasonable person in Defendant Bowman’s position would not have felt free to leave and

terminate the traffic stop after being directed by Trooper Waycaster to remain in the

patrol car while the officer questioned the passenger.” J.A. 276. The court explained:

             After concluding the traffic stop and asking Defendant Bowman a
      couple of follow up questions about where he picked up Alvarez, Trooper
      Waycaster inform[ed] Defendant Bowman that he [was] going to question
      Alvarez and direct[ed] Defendant Bowman to remain in the patrol car.
      Unlike when Trooper Waycaster plainly and unequivocally ask[ed]
      Defendant Bowman for permission to pat him down for weapons and to ask
      him a few follow up questions, Defendant Bowman [was] not given an
      opportunity to decline Trooper Waycaster’s request to extend the stop so
      that he c[ould] question Alvarez. Trooper Waycaster direct[ed] Defendant
      Bowman to stay in the patrol car while he questioned Alvarez. At no point
      d[id] Trooper Waycaster tell Defendant Bowman that he [was] free to leave
      or even imply that Defendant Bowman could decline to remain in the patrol
      car while Trooper Waycaster question[ed] Alvarez. In fact, Trooper
      Waycaster even testified that Defendant Bowman was not free to leave at
      that time and that he could not have gotten out of the patrol car,
      terminate[d] the encounter, and [left] the scene.

J.A. 275-76.

      In its brief, the government argues Bowman consented to the prolonged traffic

stop because he responded with the word “okay” after Waycaster stated to Bowman, “I


                                           14
am going to ask [Alvarez] a question if you don’t mind, ok?” Immediately thereafter, as

Waycaster began getting out of the patrol car, he told Bowman to “just hang tight right

there, ok?” The government emphasizes that when this exchange occurred, Waycaster

had already returned Bowman’s license and registration, used no physical force and made

no overt displays of authority. Thus, the government in its brief surmises that any

reasonable person would have felt free to terminate the encounter. 3

       The “reasonable person standard is an objective one, thus its proper application is

a question of law” that we review de novo. United States v. Jones, 678 F.3d 293, 299

(4th Cir. 2012) (internal quotation marks omitted). That Waycaster technically phrased

his statement to Bowman in the form of a question is not determinative on the issue of

consent. As this court has observed, although “[a] request certainly is not an order,” a


       3
         At oral argument, the government conceded that a seizure had occurred at the
point that Trooper Waycaster directed Bowman to hang tight, but then characterized it as
a “consensual seizure.” This phrase seems oxymoronic, given that a “seizure” triggering
Fourth Amendment scrutiny occurs only when governmental actors have, “by means of
physical force or show of authority . . . in some way restrained the liberty of a citizen,”
Terry v. Ohio, 392 U.S. 1, 19 n.16, such that a reasonable person would not feel free to
terminate the encounter. Quite the opposite is true of a consensual encounter, wherein a
reasonable person would feel free to terminate questioning and depart. See United States
v. Sullivan, 138 F.3d 126, 132 (4th Cir. 1998). Nonetheless, it appears that this court has
previously referred to “consensual seizures” in certain specific, limited circumstances.
See United States v. Smith, 395 F.3d 516, 519 (4th Cir. 2005) (holding that even if
driver’s encounter with armed guards at CIA headquarters constituted a seizure, “that
seizure was consensual and thus reasonable” where the driver was seeking to enter the
secure CIA facility). To the extent that any non-semantic differences exist between a
“consensual seizure” and a consensual encounter where a suspect has given consent to a
trooper to prolong a traffic stop, we need not do a deep dive on these issues now. For our
purposes, the question is whether a consensual encounter followed the conclusion of
Waycaster’s additional questions to Bowman and Waycaster’s directive to Bowman that
he “hang tight.”

                                            15
request from an officer “that conveys the requisite show of authority may be enough to

make a reasonable person feel that he would not be free to leave.” Id. at 303 (internal

quotation marks omitted). Here, Bowman was still seated in the patrol vehicle when

Waycaster told him to “just hang tight.” As the district court noted, Waycaster said this

as he was exiting the patrol car and Bowman “[was] not given an opportunity to decline

Trooper Waycaster’s request to extend the stop so that he c[ould] question Alvarez.” J.A.

275. In other words, Waycaster was not asking Bowman a question, as is evident from

the fact that he did not wait for Bowman to respond or consent. Indeed, Waycaster

testified at the hearing that at this point—before he questioned Alvarez—he had

developed sufficient reasonable suspicion to detain Bowman and that Bowman was, in

fact, “not free to get out of that police car to leave.” J.A. 164.

       A law enforcement officer need not always “display an intimidating demeanor or

use coercive language” for a suspect to believe he cannot decline an officer’s requests or

otherwise terminate the encounter. United States v. Richardson, 385 F.3d 625, 630 (6th

Cir. 2004). For example, the Sixth Circuit in Richardson concluded that a reasonable

person in the defendant’s position would not have felt free to ignore an officer’s request

where the officer’s demeanor was not threatening and, after completing the traffic stop,

the officer simply said “Okay, just hang out right here for me, okay?” Id.; see also

United States v. Beauchamp, 659 F.3d 560, 569 (6th Cir. 2011) (“[J]ust as when an

officer follows someone and stops him to ‘ask’ for identification, or to ‘ask’ him to exit

his vehicle,” a suspect’s encounter with an officer “does not lose its coercive character

simply because [the officer] . . . ‘asked’ for [the suspect’s] compliance as opposed to

                                              16
‘ordering’ it.   Such a distinction is purely semantic.”).        Similarly, under these

circumstances in this case, a reasonable person would have understood that he was no

longer free to terminate the exchange—just as Trooper Waycaster himself understood it.

As the district court pointed out, Waycaster was not asking a question when he instructed

Bowman to “just hang tight right there, ok?”—Bowman was seated inside the patrol car

and Waycaster made the statement as he was exiting the vehicle, suggesting that he was

neither expecting nor interested in a reply from Bowman.        In sum, we conclude that

when Waycaster directed Bowman to remain in the patrol car after asking the additional

questions, the encounter was no longer a consensual one but instead constituted a non-

consensual seizure.

                                B. Reasonable Suspicion

                                             1.

       Having concluded that Bowman did not consent to Waycaster’s prolonging the

vehicle stop after completing all tasks related to the traffic infraction and asking Bowman

a few additional questions, we now turn to the question of whether the prolonged seizure

was justified by reasonable suspicion. See United States v. Palmer, 820 F.3d 640, 649-50

(4th Cir. 2016) (“[A]n officer cannot investigate a matter outside the scope of the initial

stop unless he receives the motorist’s consent or develops reasonable, articulable

suspicion of ongoing criminal activity.”).

       Although “[a]rticulating precisely what ‘reasonable suspicion’ . . . mean[s] is not

possible,” Ornelas, 517 U.S. at 695, “the precedents of the Supreme Court and this

circuit suggest several principles that should animate any judicial evaluation of an

                                             17
investigatory detention pursuant to Terry.” United States v. Branch, 537 F.3d 328, 336

(4th Cir. 2008). To show the existence of reasonable suspicion, “a police officer must

offer ‘specific and articulable facts’ that demonstrate at least ‘a minimal level of

objective justification’ for the belief that criminal activity is afoot.” Id. at 337 (quoting

Illinois v. Wardlow, 528 U.S. 119, 123 (2000)).              “Reasonable suspicion is a

commonsense, nontechnical standard,” Palmer, 820 F.3d at 650 (internal quotation marks

omitted), “that deal[s] with the factual and practical considerations of everyday life on

which reasonable and prudent men, not legal technicians, act,” Ornelas, 517 U.S. at 695

(internal quotation marks omitted). In reviewing police action, courts must look at

whether the evidence as a whole establishes reasonable suspicion rather than whether

each fact has been individually refuted, remaining mindful of “the practical experience of

officers who observe on a daily basis what transpires on the street.” Branch, 537 F.3d at

336–37 (internal quotation marks omitted). The reasonable suspicion standard is less

demanding than the probable cause standard or even the preponderance of evidence

standard. See Illinois v. Wardlow, 528 U.S. 119, 123 (2000).

       Under these same principles, however, “the relevant facts articulated by the

officers and found by the trial court, after an appropriate hearing, must ‘in their totality

serve to eliminate a substantial portion of innocent travelers.’” Williams, 808 F.3d at 246

(quoting United States v. McCoy, 513 F.3d 405, 413 (4th Cir. 2008)). It is not necessary

that every fact articulated by the officer “on its own eliminate every innocent traveler,”

McCoy, 513 F.3d at 413, but “the totality of the circumstances of each case” must



                                             18
demonstrate that the “detaining officer has a particularized and objective basis for

suspecting legal wrongdoing,” Williams, 808 F.3d at 246.

                                               2.

       The district court concluded that several factors articulated by Waycaster, taken

together, established a “particularized and objective basis for suspecting . . . that

Defendant Bowman was engaged in criminal activity,” and provided the justification

required to “extend[] the traffic stop in order to question Alvarez” about where he and

Bowman had been that evening. J.A. 278 (internal quotation marks omitted). Those

factors included the following: (a) Bowman’s and Alvarez’s apparent nervousness; (b)

the presence of a suitcase, clothes, food and an energy drink inside of the Lexus; (c)

Bowman’s inability to supply Waycaster with the name and address of Alvarez’s

girlfriend; and (d) Bowman’s statements that he had been laid off recently and that he had

recently purchased the Lexus via Craigslist.

       Perhaps recognizing that when viewed individually, each of the foregoing factors

was hardly suspicious, the government suggests that an analysis of reasonable suspicion

is “not amenable” to consideration of each factor in isolation. Brief of Appellee at 28. It

is true “that our inquiry must account for the ‘totality of the circumstances,’ rather than

employ a ‘divide-and-conquer analysis.’” Williams, 808 F.3d at 247 (quoting United

States v. Arvizu, 534 U.S. 266, 274 (2002)). But in considering whether the factors

articulated by a police officer amount to reasonable suspicion, this court “will separately

address each of these factors before evaluating them together with the other

circumstances of the traffic stop.” United States v. Powell, 666 F.3d 180, 187–88 (4th

                                               19
Cir. 2011); see Williams, 808 F.3d at 247-53 (considering each factor alone, at length,

before considering the factors together with the totality of circumstances).

                                      a. Nervousness

       According to Waycaster, both Bowman and Alvarez appeared to be nervous.

Waycaster based this conclusion on several observations.           Waycaster noticed that

Bowman’s hands were shaking as he handed over his vehicle registration and driver’s

license after the initial stop; that when Waycaster initially approached the car, Alvarez

stared straight ahead instead of looking him in the eye; that in both men “the carotid

artery was beating very hard and rapidly,” J.A. 140, signaling an increased heart rate and

nervousness; and that Bowman “couldn’t sit still” in the patrol vehicle while Waycaster

was processing his license and registration, J.A. 156.

       As this court has recognized on multiple occasions, “a driver’s nervousness is not

a particularly good indicator of criminal activity, because most everyone is nervous when

interacting with the police.” Palmer, 820 F.3d at 652-53 n.7.          Although “nervous,

evasive behavior” is relevant to the determination of reasonable suspicion, Wardlow, 528

U.S. at 124 (emphasis added) (holding officers had reasonable suspicion to stop suspect

who fled upon seeing the police), mere nervousness “is of limited value to reasonable

suspicion analyses,” United States v. Massenburg, 654 F.3d 480, 490 (4th Cir. 2011)

(internal quotation marks omitted). As this court explained in Massenburg,

       [i]t is common for most people to exhibit signs of nervousness when
       confronted by a law enforcement officer whether or not the person is
       currently engaged in criminal activity. Thus, absent signs of nervousness
       beyond the norm, we will discount the detaining officer’s reliance on the
       detainee’s nervousness as a basis for reasonable suspicion.

                                             20
Id. (alteration omitted) (quoting United States v. Salzano, 158 F.3d 1107, 1113 (10th Cir.

1998)); see Richardson, 385 F.3d at 630 (explaining nervousness “is an unreliable

indicator, especially in the context of a traffic stop”).

       With respect to Waycaster’s specific observations regarding nervousness, none

suggest that Bowman or Alvarez exhibited signs of nervousness above the norm. As for

Waycaster’s testimony that Bowman’s hands were trembling when he handed over his

license and registration, the government, in its response to Bowman’s motion to suppress,

conceded that Bowman’s nervousness subsided and he appeared and sounded calm for

the remainder of the traffic stop. Cf. United States v. Digiovanni, 650 F.3d 498, 512 (4th

Cir. 2011) (“[T]he district court understandably discounted” the suspect’s trembling

hands “because, as the video reveals, Digiovanni appeared calm and cooperative

throughout the encounter.”), abrogated in part on other grounds by Rodriguez v. United

States, 135 S. Ct. 1609 (2015); United States v. Mason, 628 F.3d 123, 129 (4th Cir. 2010)

(finding support for reasonable suspicion based on testimony that defendant “was

sweating and unusually nervous when interacting with [law enforcement], and

[defendant’s] nervousness did not subside, as occurs normally, but became more

pronounced as the stop continued”). This concession is supported by the dashcam video

of the traffic stop.

       Waycaster also testified that he was able to see the carotid artery on both men

pulsing, which Waycaster interpreted as a show of anxiety. Waycaster acknowledged he

had not received any medical training other than basic First Aid and admitted that there

were numerous other explanations for a pulsing carotid artery, such as a medical

                                               21
condition, but indicated the significance of the carotid artery “is pretty common visual

knowledge.” J.A. 142. Waycaster also admitted that the energy drink he noticed in the

car—and considered suspicious—could have caused an elevated heart rate or shaky

hands since energy drinks typically contain large amounts of caffeine. In the past, this

court has determined that “heavy breathing, heavy sweating, and pulsating of the carotid

artery” supported a finding of reasonable suspicion. United States v. Foreman, 369 F.3d

776, 784 (4th Cir. 2004). In Foreman, the officer testified he noticed the suspect’s

“carotid artery on his neck throbbing more noticeably than the thousands of people that

[the officer] had stopped in the past.” Id. at 778 (emphasis added; internal quotation

marks omitted). By contrast, Waycaster testified that he had seen similar “pulsing other

times within the last year.” J.A. 142. Waycaster did not explain how his observation of

the carotid arteries in this case demonstrated nervousness beyond the norm, see

Massenburg, 654 F.3d at 490, particularly in light of how calm Bowman appeared and

sounded in the video recording of the traffic stop.

       Waycaster also found that Alvarez’s failure to make eye contact with him after he

first pulled over the Lexus was a sign of nervousness. There is nothing intrinsically

suspicious or nefarious about the occupant of a vehicle not making eye contact with an

officer during a traffic stop. “Given the complex reality of citizen-police relationships . .

. , a young man’s keeping his eyes down during a police encounter seems just as likely to

be a show of respect and an attempt to avoid confrontation.” Massenburg, 654 F.3d at

489. In fact, the government in other cases has argued “just the reverse: that it is

suspicious when an individual looks or stares back at officers.” Id. (alteration and

                                             22
internal quotation marks omitted). Waycaster did not explain why this behavior was

suggestive of criminal misbehavior other than to label it “suspicious.” This observation,

therefore, is not particularly probative of a suspect’s nervousness. See Williams, 808

F.3d at 246 (“To support a finding of reasonable suspicion, we require the detaining

officer to . . . articulate why a particular behavior is suspicious . . . .” (internal quotation

marks omitted)).

       Finally, as additional proof of Bowman’s nervousness, Waycaster testified that

Bowman was unable to remain still while he sat in the patrol car and waited for

Waycaster to finish checking his license and registration.          Although the interaction

between Waycaster and Bowman once they entered the patrol car could be heard on the

video recording, Bowman’s movements in the patrol car were not captured by the

forward-facing video recorder. Waycaster did not describe at the hearing how Bowman

was moving or explain why his movement was suspicious, and he did not make any

comments on the video recording to indicate he thought Bowman was moving around in

an unusual or suspicious manner. Like the others, this factor alone does not support a

finding of reasonable suspicion.

                    b. Clothes, Food and an Energy Drink in the Lexus

       Waycaster stated that several items in the car caught his attention: an energy

drink, food and food wrappers, a suitcase and some loose clothing. As the government

concedes in its brief, the presence of these items in a vehicle, without more, is utterly

unremarkable. “[T]he mere presence of fast-food wrappers in [a suspect’s vehicle] is

entirely consistent with innocent travel such that, in the absence of contradictory

                                              23
information, it cannot reasonably be said to give rise to suspicion of criminal activity.”

United States v. Beck, 140 F.3d 1129, 1138 (8th Cir. 1998). Waycaster suggested these

items indicated that Bowman and Alvarez “could have been possibly traveling for a

longer period of time” than indicated by Bowman, J.A. 91, who told Waycaster that he

was on his way home after having picked up Alvarez about 30 minutes earlier. Of

course, Waycaster also stated that the items could simply be indicative of a messy person

and nothing more. Likewise, the presence of the suitcase and clothing could have been

satisfactorily explained by Bowman’s statement to Waycaster that although he lived in

Black Mountain, Bowman had been staying at his girlfriend’s house in Fletcher, which

was a 20-minute drive from Black Mountain.

       Even if the presence of these items somehow suggested that Bowman had not been

truthful about the amount of time he and Alvarez had been traveling, the government

failed to connect it to any wrongdoing in this case. Although “false statements can be

considered in establishing reasonable suspicion,” “a false statement, without more, will

typically be insufficient.”   Powell, 666 F.3d at 188–89.        The government “neither

apprised [us] of what, if any, significance such a falsehood normally has in the illicit drug

trade, nor what inferences” Waycaster drew from his belief that Bowman had not been

truthful about how long he had been traveling. United States v. Wilson, 953 F.2d 116,

125 (4th Cir. 1991).

            c. Bowman’s uncertainty about the address of Alvarez’s girlfriend

       The district court concluded that Bowman’s inability to recall where Alvarez’s

girlfriend lived even though he claimed to have picked Alvarez up from there 30 minutes

                                             24
earlier “added to Trooper Waycaster’s suspicion.” J.A. 277. However, as is clear from

the video recording of the traffic stop, Bowman told Waycaster several times that the

address had been entered into his car’s on-board GPS as he was unfamiliar with the area.

Over the course of the traffic stop, Waycaster asked Bowman a number of times to

explain where he had picked up Alvarez, and Bowman gave the same response—he was

uncertain but the address could be found in his GPS on the screen in his car. Despite his

suspicions, Waycaster never attempted to examine the GPS to verify that an address had

been entered. Once again, the government fails to explain why Bowman’s responses in

this regard caused him to be suspicious that Bowman was mixed up in criminal drug

activity, rather than having simply picked up a friend in the dark, and in an area with

which he was unfamiliar. Under those circumstances, it would be perfectly consistent

with innocent travel for a person to rely on a GPS system to navigate and still not know

precisely where he had been. 4

                            d. Bowman’s vehicle purchases

      Finally, while Bowman was seated in the patrol car waiting for Waycaster to

complete the checks associated with the traffic stop, Bowman implied that the weaving

observed by Waycaster was a result of problems Bowman was having with the front end

of the Lexus, which Bowman volunteered he had recently purchased. In response to

questions from Waycaster, Bowman stated that he was a welder and fabricator but that he


      4
          The government likewise points out that Bowman did not know the name of
Alvarez’s girlfriend. Again, we are left to wonder why this fact, coupled with his
inability to recall a location from memory, suggests criminal wrongdoing to Waycaster.

                                           25
was presently laid off from work, and he identified the company. Bowman explained that

he had one prior speeding ticket while using a different vehicle which he had purchased

through Craigslist. Bowman indicated the Lexus was a 1998 model and stated that he

bought cheap cars from Craigslist. Waycaster found two aspects of this information

suggestive of Bowman’s involvement in criminal activity. First, the fact that Bowman

had been laid off but was still able to purchase “multiple vehicles in a short period of

time,” J.A. 154, struck Waycaster as suspicious. Second, Waycaster thought it highly

suspicious that Bowman “was in possession of one car and admitted he recently bought

another car off of Craigslist” because “[i]t’s a known practice with narcotics traffickers to

either use rental vehicles or use multiple, different vehicles, or buy and sell vehicles to

transport narcotics.” J.A. 101.

                                             (1)

       Regarding Bowman’s purported purchase of “multiple vehicles in a short period of

time,” J.A. 154, Waycaster, first and foremost, seems to have made some unsubstantiated

assumptions. Bowman only stated that he purchased the 1998 Lexus recently and that he

buys cheap cars off of Craigslist. He did not state that he had recently purchased the

other car he was driving when he received the speeding ticket. In fact, Waycaster did not

ask and therefore did not know whether Waycaster had purchased the Lexus before or

after the layoff, or how much Bowman paid for his then 18-year-old Lexus. Waycaster

simply reasoned that, because Bowman was laid off, he had no means of purchasing a

used car through Craigslist. At the hearing, Waycaster wondered, “[i]f he’s currently laid

off, where is he getting the money? Because . . . I work every day and I don’t have the

                                             26
money to buy multiple vehicles in a short period of time.” J.A. 154. Trooper Waycaster

was assuming he and Bowman were in identical financial situations, apparently unable to

conceive of numerous possible explanations—maybe Bowman has saved enough money

while he was working to purchase an 18-year-old car, or maybe he had a family member

provide him the funds. The Tenth Circuit rejected a similar argument in United States v.

Wood, 106 F.3d 942 (10th Cir. 1997), involving the traffic stop of an unemployed

painter. The court disagreed that reasonable suspicion was supported by the district

court’s underlying assumption that it was “unlikely or implausible that an unemployed

painter in Kansas could afford to take a two-week vacation in California.” Id. at 946.

The court explained that “temporary unemployment does not mean that vacations are

financially unattainable. [Defendant] may have saved money for the trip; he may have

been the donee of a wealthy relative or acquaintance; he might have won the lottery or

not yet exceeded the credit line on his VISA card.” Id. at 947. So too here. Without

more, this factor is totally innocuous, and we accord very little weight to it.

                                             (2)

       Waycaster indicated that “[i]t’s a known practice [of] narcotics traffickers to either

use rental vehicles or use multiple, different vehicles, or buy and sell vehicles to transport

narcotics.” J.A. 101. The district court adopted this factor as supporting reasonable

suspicion that Bowman was engaged in criminal activity.            Undoubtedly, some drug

traffickers, in order to further their illicit activity and make it harder to detect, use

multiple vehicles which they may buy cheap through Craigslist. Surely, however, a far

greater number of innocent travelers also use multiple vehicles, some of which they

                                              27
purchase from Craigslist sellers. This factor, standing alone, is likewise entitled to little

weight. See Williams, 808 F.3d at 247 (accepting “as a general proposition, [that] some

drug traffickers use rental cars” but holding that defendants’ use of a rental car “is of

minimal value to the reasonable-suspicion evaluation” because “the overwhelming

majority of rental car drivers on our nation’s highways are innocent travelers with

entirely legitimate purposes”).

                             3. Totality of the Circumstances

       Standing alone, none of the foregoing factors provides a basis for a reasonable,

articulable suspicion that Bowman was engaged in criminal activity. Nonetheless, we

still must consider all of the factors together, given that “reasonable suspicion may exist

even if each fact standing alone is susceptible to an innocent explanation.” McCoy, 513

F.3d at 413-14. This court “must look at the cumulative information available to the

officer,” rather than hold a “stop unjustified based merely on a piecemeal refutation of

each individual fact and inference.” Branch, 537 F.3d at 337 (internal quotation marks

omitted). In this case, even combining all of the factors identified by the government and

the court below and viewing them in light of all the other facts and circumstances of this

case, we perceive no basis for a reasonable suspicion that Bowman was involved in

criminal activity. “Under the applicable standard, the facts, in their totality, should

eliminate a substantial portion of innocent travelers.” Williams, 808 F.3d at 251 (internal

quotation marks omitted). The factors present in this case do not. The fact that Bowman

was driving a messy, 18-year-old car he purchased on Craigslist, even when viewed with

all the other circumstances, is not indicative of criminal activity.       Waycaster’s law

                                             28
enforcement experience that drug traffickers “use multiple, different vehicles to transport

narcotics,” J.A. 277, also does not aid the government, as nothing in the record supports

the notion that Bowman was using multiple cars simultaneously. The fact that Bowman

appeared to be nervous initially adds little, given that law-abiding drivers commonly

experience nervousness during a traffic stop. And, even combined with all of the other

circumstances, Bowman’s alleged evasiveness about the where he had picked up Alvarez

likewise would not tip the balance in favor of reasonable suspicion given that Bowman

told Waycaster he was not familiar with the area but that Waycaster could see the

location by looking at Bowman’s GPS unit.

       Finally, even if the totality of the circumstances here could have been viewed as

vaguely suspicious, the government has failed to articulate why Bowman’s “behavior is

likely to be indicative of some more sinister activity than may appear at first glance.”

Williams, 808 F.3d at 251 (internal quotation marks omitted). Although the nature of the

totality-of-the-circumstances test makes it possible for individually innocuous factors to

add up to reasonable suspicion, it is “impossible for a combination of wholly innocent

factors to combine into a suspicious conglomeration unless there are concrete reasons for

such an interpretation.” The government has failed to identify any such concrete reasons.

                                           IV.

       For the foregoing reasons, we hold that Trooper Waycaster lacked reasonable

suspicion to extend an otherwise-completed traffic stop, leading ultimately to the

execution of a dog-sniff and the recovery of methamphetamine, digital scales and

ammunition. We conclude that Bowman’s motion to suppress should have been granted.

                                            29
Accordingly, we vacate Bowman’s conviction and remand the case for further

proceedings as are consistent with this opinion.

                                                   VACATED AND REMANDED




                                            30